Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06 December 2021 has been entered.

Status of Claims
Claims 1, 3, 10, 11, 25 and 28 are pending.
	Claims 1, 3, 10, 11, 25 and 28 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/IL2015/051269, 12/30/2015, which claims benefit of 62/097,753, 12/30/2014, and claims benefit of 62/116,972, 02/17/2015, and claims benefit of 62/195,309, 07/22/2015.


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 10, 11, 25 and 28 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The instant claims were analyzed for eligibility pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance. The instant claims are drawn to a cell population, comprising in vitro generated human retinal pigment epithelium (RPE) cells. 
As such, the instant claims are drawn to a composition of matter, which is a statutory category of invention. (STEP 1: YES).

The cell population, described in claims 1, 3, 10, 11, 25 and 28, comprises in vitro generated RPE cells which co-express premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP) at a level of at least 95%, and which in vitro generated, the generation of said population of cells could simply encompass the propagation of naturally occurring RPE cells in vitro (e.g., so as to produce “daughter” cells, which, in turn, would be ‘in vitro generated’, and be essentially identical to the original naturally occurring RPE “mother” cells). That is, the description of the cells as being ‘in vitro generated’ is broadly generic. Vaajasaari et al. ((2011) Molec. Vision 17: 558-575) (cited below in the 103 rejection)) teaches that CRALBP is a protein that is typically expressed in RPE cells (pg. 567, column 1, para. 1). PMEL is one of several genes typically expressed in RPE cells (pg. 567, column 1, lines 8-12).
In addition, claims 25 and 28 are product-by-process claims, and the patentability of the product does not depend upon its method of production (MPEP 2113). In addition, claim 1 recites a condition under which the claimed cell population has a certain property (i.e., when in the presence of an intraocular irrigating solution, the cell population remains at least 91% viable after about 8 hours). However, it is not clear that being in the presence of an intraocular irrigating solution would impart (a) (bio)physical or (bio)chemical characteristic(s) on the cell population which would render them different from their (a) naturally occurring characteristic(s).
Therefore, because PMEL and CRALBP are typically co-expressed by RPE cells, one would expect that at least 95% of the cells in any given population of RPE cells would co-express these marker genes/proteins. Cao et al. ((2017) J. Cell. Mol. Med. 22: 5552-5564) (cited in the Final Office Action mailed 08 June 2021)) teaches that RPE in vivo and have a high TEER of 448Ω/cm2 (pg. 5553, column 1, lines 3-11 [Ω = ohm]). 
As such, the instant claims recite a judicial exception (natural phenomenon/product of nature) in the form of a population of naturally occurring RPE cells (STEP 2A, PRONG ONE: YES).

The instant claims are drawn to a population of RPE cells which is a judicial exception, and not a method of administering the composition. The intended use, recited in claim 1, describes the population of cells as being used for the treatment of retinal degenerative diseases. The intended use does not describe a specific therapeutic application, and is akin to ‘apply it’-type language.
As such, the instant claims do not recite additional elements that integrate the judicial exception into a practical application of the exception (STEP 2A, PRONG TWO: NO).

When the claims are considered in aggregate, including dependent claims 3, 10 and 11 which describe the physical characteristics of the RPE cell population, the above population of RPE cells does not appear to be significantly different from its naturally occurring counterpart. The collective references of Skeie et al., Elliot et al., R&D Systems, and Shi et al. (cited below in the 103 rejection) show that RPE cells secrete angiogenin, TIMP-2, sgp130, and TNF-R1. Laursen et al. ((2007) RBM Online 15(1): 89-98 (cited in the Final Office Action mailed 08 June 2021)) teaches that cells exhibiting the cell markers Oct4+TRA-1-60+ are characteristic of (undifferentiated) ESCs +TRA-1-60+ cell markers would be detectably low or undetectable in a population of (differentiated) RPE cells. Vaajasaari et al. also teaches that bestrophin is one of the genes that is typically expressed by RPE cells (pg. 567, column 1, lines 8-12). 
In addition, nothing in the instant specification suggests that the population of RPE cells exhibits any markedly different characteristics, with respect to structure and/or function, to distinguish said cells from their naturally occurring counterparts. The population of RPE cells, as claimed, appear to amount to nothing more than RPE cells which express the inherent biochemical characteristics of naturally occurring RPE cells. 
As such, the instant claims do not recite any additional elements that amount to significantly more than the judicial exception (STEP 2B: NO).
Accordingly, the instant claims do not constitute patent eligible subject matter under 35 USC §101.
[All references cited in the Final Office Action mailed 08 June 2021.]

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1, 3, 10, 11, 25 and 28 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Final Office Action mailed 08 June 2021, is withdrawn in view of Applicants' amendment received 06 December 2021, in which the cited claim was amended.
	


Claims 1, 3, 10, 11, 25 and 28 fail to comply with the written description requirement because they contain new matter. In addition, the claims fail to comply with the written description requirement, because the claim text(s) recite(s) limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the specification.

Claim 1 recites: “…; and wherein the cell population remains at least 91 % viable after about 8 hours in the presence of an intraocular irrigating solution.”

The specification describes experiments in which the short-term stability of a population of isolated RPE cells was determined. At “Low concentration (70 x103 per 100µl BSS plus) changed from 93% ± 5 at time point 0 hours to 91% ± 1 at time point 8 hours, a non-significant decrease. High concentration (70 x103 per 100µl BSS plus) changed from 92% ± 3 at time point 0 hours to 91% ± 2 at time point 8 hours, a non-significant decrease” (originally-filed specification, pg. 60, para. 3 and 4). That is, at most, 91% ± 2 of the RPE cell population was viable at the 8 hour time point, and not at 
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or the claim may be amended to recite a viability level that is supported by the specification.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 11, 25 and 28 under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. in view of Choudhary et al., in the Final Office Action mailed 08 June 2021, is withdrawn in view of Applicants' amendment received 06 December 2021.
The rejection of Claim 3 under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. in view of Choudhary et al., as applied to claims 1, 11, 25 and 28 above, and further in view of Skeie et al., Elliot et al., R&D Systems, and Shi et al., in the Final Office Action mailed 08 June 2021, is withdrawn in view of Applicants' amendment received 06 December 2021.
The rejection of Claim 10 under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. in view of Choudhary et al., as applied to claims 1, 11, 25 and 28 above, and further in view of Laursen et al., in the Final Office Action mailed 08 June 2021, is withdrawn in view of Applicants' amendment received 06 December 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 11, 25 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. ((2011) Molec. Vision 17: 558-575) in view of Choudhary et al. (International Patent Application Publication No. WO 2015/087231 A1; Intl. Pub. Date: 18 June 2015; Effective Filing Date: 11 December 2013), Gay et al. .
[Vaajasaari et al. and Choudhary et al. cited in the Final Office Action mailed 08 June 2021.]

Vaajasaari et al. addresses some of the limitations of claims 1, 11, 25 and 28.
Regarding claims 1, 11, 25, and 28, Vaajasaari et al. shows the production of functional retinal pigment epithelium (RPE) cells from human embryonic (hESCs) and human induced pluripotent stem cells (hiPSCs) in defined and xeno-free conditions (pg. 558, Abstract, Purpose [Claims 1, 25 and 28] [A cell population comprising a pure population of retinal pigment epithelium (RPE) cells, said pure population of RPE cells consisting essentially of in vitro generated human RPE cells]).
Dysfunctional RPE causes impairment and death of photoreceptor cells, leading to deterioration or total loss of vision. These mechanisms play an important role in the pathogenesis of diseases like age-related macular degeneration (AMD) (pg. 558, column 1, para. 1 thru column 2, lines 1-2). In the search for a more comprehensive therapy for AMD, several cell sources for cell transplantation and tissue engineering have been considered as the most promising candidates (pg. 558, column 2, lines 12-15). Human pluripotent stem cells may serve as an unlimited supply of RPE cells for transplantation (pg. 559, column 1, para. 2 [Claims 1, 25 and 28] [for the treatment of retinal degeneration diseases]).
RT-PCR and immunostaining were performed for the cells. Cells from both cell lines expressed all analyzed eye/RPE-specific markers (PAX6, MITF, bestrophin, PMEL, and PEDF) (pg. 566, Table 4, column “PMEL” and “bestrophin”; pg. 570, column 1, para. 2). Table 4 shows that all of the cell lines expressed both PMEL and bestrophin [Claims 1, 25 and 28] [at least 95% of cells express PMEL17] [Claim 11] [at least 80% of cells express bestrophin]).
Figure 6 shows immunostaining of the basolateral localization of bestrophin (pg. 569, Fig. 6 [Claim 11] [by immunostaining]).
In addition, cells were positive for CRALBP, which are important for the functionality of the RPE cell (pg. 565, Fig. 3, panels A & D; pg. 567, column 1, para. 1; pg. 571, Fig. 7, panel B [Claims 1, 25 and 28] [CRALBP expression]).
The pigmented cells differentiated from both hESC and hiPSC lines had cobblestone-like morphology, which is typical for RPE cells (pg. 570, column 1, para. 2 [Claims 1, 25 and 28] [polygonal cells]).
In the culturing process, the putative hESC-RPE cells reached TEER (trans-epithelial electrical resistance) values of 310 Ωcm2 (pg. 572, column 2, para. 2 [Claims 1, 25 and 28] [the trans-epithelial electrical resistance of cells >100 ohms]).

Although claims 25 and 28 are being examined as product-by-process claims (see next), it is noted that Vaajasaari et al. shows RPE differentiation efficiency has been recently enhanced with a prolonged culture period and cell culture supplements. Studied supplements minimally include: nicotinamide (NIC) and Activin A (pg. 559, column 1, para. 3). Activin A is a known inducer of RPE cell fate (pg. 572, column 2, para. 2). 
 

The determination of patentability will be based on the cited product only; i.e., the method will be considered only in the context of how said method has affected the product in terms of its characteristics or properties. The specifics of the actual method step(s) do not contribute to the determination of patentability of said product.
MPEP 2113 states:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

It is noted that claim 1 recites the conditional phrase: “…; and wherein the cell population remains at least 91% viable after about 8 hours in the presence of an intraocular irrigating solution.” In other words, when the cell population is in the presence of an intraocular irrigating solution, the cell population viability is 91%± 1 or ±2 after about 8 hours, which is language that does not appear to limit the claim to the particular cell population structure as claimed (MPEP 2111.04) (See Gay et al. and Yin et al. next). Nor is the condition required by the claim; for example, the claimed subject matter does not describe a composition comprising the RPE cell population and an 

Vaajasaari et al. does not explicitly show: 1) PMEL17 [Claims 1, 25 and 28]; 2) at least 95% of cells co-express cellular retinaldehyde binding protein (CRALBP) [Claims 1, 25 and 28]; and 3) the cell population remains at least 91% viable after about 8 hours in the presence of an intraocular irrigating solution [Claim 1].

Choudhary et al. addresses some of the limitations of claims 1, 25 and 28, and provides motivation for also expecting that at least 95% of in vitro generated RPE cells would express CRALBP, by way of addressing the limitations of claims 1, 25 and 28.
Choudhary et al. shows methods for producing retinal pigment epithelial (RPE) cells from pluripotent cells (pg. 1, lines 5-6 [nexus to Vaajasaari et al.] [producing RPE cells from pluripotent (stem) cells]).
Regarding claims 1, 25 and 28, cells were maintained in culture for 14 days. The resulting cells were characterized by testing for RPE markers (minimally, PMEL17 and CRALBP) by immunocytochemistry and qPCR. More than 90% of the cells expressed the RPE marker PMEL17 (pg. 30, lines 30-33 [Claims 1, 25 and 28] [PMEL17] [nexus to Vaajasaari et al.] [expression of PMEL and CRALBP]). Figures 6 and 7 show that expression of PMEL17 was close to 100% under almost all seeding densities (pg. 4, lines 21-26 and Figs. 6 and 7, top graph). Quantification for PMEL17 and CRALBP immunostaining, 15 days post replating and maintained under specific culture 
Although claims 25 and 28 are being examined as product-by-process claims (see interpretation above), it is noted that Choudhary et al. shows one particular embodiment with regard to culturing hESCs to produce RPE cells in which cells were cultured from day 1 to day 2 without activin A. On day 6, BMP or activin A + nicotinamide or nothing was added to the media for 3 days. On day 9, BMP or activin A and nicotinamide were withdrawn  (pg. 32, lines 19-26 [nexus to Vaajasaari et al.] [culturing cells in activin A and nicotinamide]).

Gay et al. in view of Yin et al. provide motivation for expecting that the RPE cell population, as shown by Vaajasaari et al. in view of Choudhary et al., would maintain a high level of viability (e.g., at least 91%) after about 8 hours in an intraocular irrigating solution, by way of addressing the limitations of claim 1.

Gay et al. shows pharmaceutical compositions comprising retinal pigment epithelial (RPE) cells; and a pharmaceutically acceptable carrier (pg. 2, para. [0016]). Said RPE cells may be positive for one or more of RPE cell markers, which include RPE65, CRALBP, PEDF, Bestrophin, MITF, Otx2 and PAX6 (pg. 4, para. [0032] [nexus to Vaajasaari et al. and Choudhary et al.] [a population of RPE cells, CRALBP, PEDF, Bestrophin, PAX6, MITF]).
Regarding claim 1, pharmaceutical preparations suitable for administration may comprise the RPE cells in combination with one or more sterile isotonic solutions (e.g., 
Compare to Applicant’s working examples in which BSS Plus (also written as BSS+, BSS plus) was used exclusively as the intraocular irrigating solution as RPE cell population carrier (originally-filed specification, pg. 55-68, Examples 5-7).

Yin et al. shows experiments in which the effects of different intraocular irrigating solutions on the apoptosis of cultured RPE cells were investigated. Three solutions were tested: modified lactate solution, BSS and BSS plus. Of the three solutions tested, BSS plus showed the least apoptosis (programmed cell death) (pg. 834, Title and Summary; pg. 835, Table 1 [nexus to Gay et al.] [BSS Plus]). The ability of BSS plus to maintain normal endothelial structure and function is directly related to its chemical similarity to aqueous humor. The presence of the proper bicarbonate buffer, of glucose to provide energy for intracellular metabolic pathways, and of glutathione to prevent oxidative damage all represent improvements over BSS. BSS plus was also found to cause less damage to the barrier properties of the RPE cells than other solutions. The 
Compare to Applicant’s working examples in which BSS Plus (also written as BSS+, BSS plus) was used exclusively as the intraocular irrigating solution as RPE cell  population carrier (originally-filed specification, pg. 55-68, Examples 5-7).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the population of cells comprising in vitro generated retinal pigment epithelial (RPE) cells, as shown by Vaajasaari et al., by culturing the cells so that at least 95% of the RPE cells co-express PMEL17 and CRALBP [Claims 1, 25 and 28], with a reasonable expectation of success, because Choudhary et al. shows that a population of RPE cells can have varying levels of, e.g., PMEL17, depending on the culture conditions utilized (e.g., >90% in one embodiment and >70% in another embodiment). Therefore, one of ordinary skill in the art of cell cultivation and differentiation would understand that culture conditions could be optimized in order to recover, e.g., RPE, cells with a specific cell marker phenotype and specific expression levels of said cell marker, e.g., at least 95% expression of PMEL17 and CRALBP (MPEP 2144.05 (II)). In addition, although not quantitatively assessed, Vaajasaari et al. shows immunocytostaining of differentiated RPE cells for CRALBP using anti-CRALBP antibody (pg. 565, Fig. 3, panels A & D; pg. 571, Fig. 7, 
One of ordinary skill in the art would have been motivated to have made that modification, because both Vaajasaari et al. and Choudhary et al. teach that: 1) CRALBP is a cell marker that is typically used to identify RPE cells, because naturally occurring RPE cells express, minimally, CRALBP; and 2) CRALBP is important for the functionality of retinal pigment epithelium (Vaajasaari et al., pg. 570, column 1, para. 2). Therefore, one would be motivated to ensure that RPE cells, that are produced for therapeutic application, exhibit an optimal level of those cell markers that are indicative of the cells’ proper functioning in the context of providing a restorative epithelium.
It would have been further obvious to have generated the RPE cell population by following the culturing steps as recited in claims 25 and 28 [Claims 25 and 28], with a reasonable expectation of success, because the culturing steps are product-by-process steps and produce the cell population (i.e., product) described in claim 1, which is shown by both Vaajasaari et al. and Choudhary et al. above. On the other hand, both Vaajasaari et al. and Choudhary et al. show and/or teach that both nicotinamide and activin A are typically used in the cultivation of cells to be differentiated into RPE cells. In addition, Choudhary et al. also shows that during the duration of pluripotent cell cultivation to produce RPE cells, nicotinamide and/or activin A can be added or omitted, depending on the culturing stage of said pluripotent cells. Therefore, one of ordinary skill in the art would use routine optimization to design a specific cell culture method for 
One of ordinary skill in the art would have been motivated to have made that modification, because one would be motivated to ensure that RPE cells, that are produced for therapeutic application, exhibit an optimal level of those cell markers that are indicative of the cells’ proper functioning in the context of providing a restorative epithelium, which could be accomplished by optimizing the cell culturing medium and protocol.
It would have been further obvious to have expected a(n) RPE cell population to have maintained a high level of viability (e.g., at least 91%) after about 8 hours in the presence of an intraocular irrigating solution [Claim 1], because Gay et al. teaches that RPE cells may be formulated with a pharmaceutically acceptable carrier which is one or more isotonic aqueous or non-aqueous solutions, including BSS, preferably, BSS PLUS; and that the resulting composition would be formulated so that no more than 10% of the RPE cells would lose viability after 4 hours. An 8-hour time point was not tested. Therefore, one of ordinary skill in the art of mammalian cell culture would use routine optimization to determine a composition that would allow at least 91% of the RPE cells to remain viable after about 8 hours, instead of 4 hours, unless a criticality can be shown for the limitation (MPEP 2144.05 (II)(A) and (III)(A)).
In addition, Gay et al. suggests that manipulation of the concentration of RPE cells in the pharmaceutical composition can control the level of viability loss in said pharmaceutical composition, by stating that the concentration of RPE cells in the 
One of ordinary skill in the art would have been motivated to have made that modification, because Yin et al. shows that, in comparing three different intraocular irrigating solutions, BSS plus resulted in the least level of apoptosis when RPE cells were cultured in the presence of each of the three solutions. Yin et al. also teaches that the (bio)chemical composition of the BSS plus solution may be the reason for its ability to reduce apoptosis (programmed cell death) in RPE cells. It is noted that Applicant utilizes BSS plus exclusively in working examples incorporating RPE cell suspensions (originally-filed specification, pp. 55-68, Examples 5 thru 7). Therefore, one would have been motivated to have used BSS plus as an intraocular irrigating solution carrier, with the expectation that it would maintain RPE cells to a high level of viability (e.g., at least 91%) after an extended period of time (e.g., for 8 hours). That is, it appears, with regard to the claimed subject matter, that it is the chemical composition/properties of the intraocular irrigating solution- and not the properties of the RPE cells themselves- that are key to maintaining high RPE cell viability over an extended period of time (MPEP 2144 (I) and (II)). On the other hand, according to Gay et al., it is the concentration of RPE cells in the pharmaceutical composition (which may include an intraocular irrigating solution) that also controls the level of viability of said cells after an extended period of time.
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
 
Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25 and 28 above, and further in view of Skeie et al. ((2011) Molec. Vision 17: 576-582), Elliot et al. ((2006) Invest. Ophthalmol. Vis. Sci. 47(4): 1696-1702; NIH Public Access page numbering 1-17), R&D Systems ((1999) Interleukin 6. Datasheet [online]), and Shi et al. ((2008) Invest. Ophthalmol. Vis. Sci. 49(10): 4620-4630; NIH Public Access page numbering 1-23).
[All references cited in the Non-Final Office Action mailed 17 September 2020.]

Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25 and 28 above, do not show: 1) the cells of the population secrete each of angiogenin, TIMP2, sgp130, and sTNF-R1 [Claim 3].

Skeie et al. addresses some of the limitations of claim 3.
Regarding claim 3, Skeie et al. shows that the expression of angiogenin in the human retina and retinal pigment epithelium (RPD)-choroid was determined using reverse-transcription  (RT)-PCR and immunoblotting. Angiogenin was synthesized by the human choroid and retina and localized to normal and pathologic vasculature (pg. 576, Abstract- Methods and Results [angiogenin] [nexus to Vaajasaari et al. and Choudhary et al.] [RPE cells]).

Elliot et al. addresses some of the limitations of claim 3.
Regarding claim 3, Elliot et al. shows the impact of oxidant injury on RPE cells with regard to the interaction of MMP-2, MMP-14 and tissue inhibitor of metalloproteinases (TIMP)-2. Human GFP-RPE cells were oxidant injured, and supernatants and cell lysates collected for analysis of TIMP-2 activity. Transient injury resulted in a decrease of both MMP-14 and TIMP-2 activity and protein (pg. 1, Abstract- Purpose, Methods & Results [TIMP-2] [nexus to Vaajasaari et al. and Choudhary et al.] [RPE cells]).

R&D Systems addresses some of the limitations of claim 3.
Regarding claim 3, R&D Systems states that gp130 (or glycoprotein 130) is the signal transducing subunit of the functional IL-6 receptor (IL-6 R) complex. In the blood of normal individuals, soluble gp130 (sgp130) exists at concentrations approaching 400ng/mL. sgp130 functions as a down-regulator of IL-6 activity, something that is consistent with the observation that the transmembrane region of gp130 is necessary for full IL-6 signaling. Numerous cell types are responsive to IL-6 suggesting that gp130 is widely expressed. Cells known to express IL-6 include retinal pigment cells (pg. 1, para. 4 thru pg. 2, para. 2 [sgp130] [nexus to Vaajasaari et al. and Choudhary et al.] [RPE cells]).

	Shi et al. addresses some of the limitations of claim 3.


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the population of cells comprising in vitro generated retinal pigment epithelial (RPE) cells, as shown by Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25 and 28 above, secrete angiogenin, as shown by Skeie et al.; TIMP-2, as shown by Elliot et al.; sgp130, as shown by R&D Systems; and sTNF-R1, as shown by Shi et al., with a reasonable expectation of success, because Skeie et al., Elliot et al., R&D Systems, and Shi et al. all show that these compounds/factors/receptors can be found or would be expected to be found in RPE cells (MPEP 2143 (I)(A,G)). R&D Systems shows that retinal pigment cells express IL-6, and shows that sgp130 functions in the presence of IL-6 (i.e., as a downregulator of IL-6 activity). Therefore, one of ordinary skill in the art would expect RPE cells to express sgp130 (MPEP 2143 (I)(A,G) and MPEP 2144(I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because detection of several different RPE cell-specific markers or RPE-specific cell-secreted proteins would aid in verifying the identification of a population of 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25 and 28 above, and further in view of Laursen et al. ((2007) Reprod. BioMed. Online 15(1): 89-98).
[Laursen et al. cited in the Non-Final Office Action mailed 17 September 2020.]

Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25 and 28 above, do not show: 1) the cell population wherein the number of Oct4+TRA-1-50+ cells in the population is below 1:250,000 [Claim 10]. 

Laursen et al. provides motivation for expecting that the population of cells with the cell markers Oct4+TRA-1-60+ would be low (e.g., 1:250,000) in a population of differentiated RPE cells, by way of addressing the limitations of claim 10.
Regarding claim 10, Laursen et al. shows that characterization of human embryonic stem cell (hESC) lines generally includes expression analysis of markers 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the population of cells comprising in vitro generated retinal pigment epithelial (RPE) cells, as shown by Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25 and 28 above, contains 1:250,000 cells exhibiting Oct4+TRA-1-60+, with a reasonable expectation of success, because Laursen et al. shows that cells that positively stain for the markers OCT4 and TRA-1-60 are identifiable as embryonic stem cells (i.e., not RPE cells). Therefore, it would be obvious to one of ordinary skill in the art to expect that, in a cell population defined as being differentiated RPE cells by their gene expression and/or protein secretion profiles, said cell population would not include an undifferentiated cell type bearing the Oct4+TRA-1-60+ cell markers (viz a viz, the cell type from which the RPE cells were differentiated) (MPEP 2143 (I)(A,G) and MPEP 2144(I) [nexus to Vaajasaari et al. and Choudhary et al.] [hESCs]). In addition, Choudhary et al. shows some embodiments in which the RPE cells do not express Oct4 (pg. 11, line 29) (MPEP 2143 (I)(A,G). 
One of ordinary skill in the art would have been motivated to have made that modification, because a way to determine whether a cell population that is intended to become RPE cells is predominantly RPE cells, would be to demonstrate that the population has a very low population of those cells that are not RPE cells. That is, one would expect that the number of cells that are not RPE cells would be very low (e.g., 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 4-6, filed 06 December 2021, with respect to the 35 U.S.C. §101 rejection, and the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended.

1. Applicant remarks (pp. 4-5), with regard to the 101 rejection, that Applicant submits that under the two-step analysis process of patent eligibility, the claim is directed to patent eligible subject matter. Applicant respectfully submits that the claim as amended, while directed to a product of nature, integrates a purpose for the cells and includes elements that add significantly more than the judicial exception. Namely, the in-vitro generation of the cells, the expression of PMEL17 and CRALBP, and the viability of the cells after about 8 hours in the presence of an irrigating solution, and the use of the cells for treatment of retinal degenerative diseases overcome the subject eligibility rejection. The cells additionally show at least 91% viability after about 8 hours in the presence of an intraocular irrigating solution. The cited references do not teach or 
However, in response to Applicant, the condition under which the RPE cell population is at least 91% viable after about 8 hours when in the presence of an intraocular irrigating solution merely shows a property of the RPE cells (and/or the intraocular irrigating solution) that would naturally occur as the result of placing the RPE cells in the presence of an intraocular irrigating solution. It is well known that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (MPEP 2112 (I)). That is, that the amendment does not add ‘significantly more’ with regard to the RPE cell population. In addition, it is noted that the intended use of the cell population (i.e., for the treatment of retinal degenerative diseases) is merely an intended use recitation, which does not limit the structure of the claimed invention beyond the description of the cell population as already described in the claimed subject matter (MPEP 2111.02 (II)). In addition, the prior art cited above addresses the limitation reciting the transepithelial electrical resistance (TEER) level of the RPE cell population as being greater than 100 ohms.

2. Applicant remarks (pp. 5-6), with regard to the 103 rejection(s), that Vaajasaari fails to disclose a cell population that remains at least 91% viable after about 8 hours in the presence of an intraocular irrigating solution. As such, Vaajasaari does not teach or 
However, in response to Applicant, although the primary reference of Vaajasaari et al. and the secondary reference of Choudhary et al. do not specifically show a cell population that remains at least 91% viable after about 8 hours in the presence of an intraocular irrigating solution, it would have been obvious to have formulated a composition comprising (a sufficient number of ) RPE cells and a(n) (specific, optimal) intraocular irrigating solution, as shown by Gay et al. and Yin et al. (cited above in the 103 rejection), so that the RPE cells are at least 91% viable at about 8 hours. On the other hand, this conditional property of the cell population is understood to be a property of the RPE cell population as described, which one of ordinary skill in the art could produce, in view of the prior art, by optimizing a screen of isolated RPE cells for the production of PMEL17 and CRALBP, which are inherent biomarkers (as expressed proteins) of said cells. 
Further, in response to Applicant, on the other hand, it appears as though the conditional property, with regard to the at least 91% viability of the RPE cell population, results from the type of intraocular irrigating solution used, rather than from a property of 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631